UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6317


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GILBERTO HERNANDEZ-CHAVEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
District Judge. (5:08-cr-00283-FL-2)


Submitted:   April 17, 2014                 Decided:   April 22, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gilberto Hernandez-Chavez, Appellant Pro Se.   Felice McConnell
Corpening, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             In    2008     and    2009,       Gilberto    Hernandez-Chavez        was

convicted of drug and firearm offenses and sentenced to a total

of 120 months’ imprisonment.               He did not appeal.          Years later,

he   moved   in    the     district     court      to    dismiss     the    indictment

underlying      these     convictions      for    lack    of   jurisdiction.       The

district court summarily denied the motion, and Hernandez-Chavez

appeals.     Upon review, we affirm this decision of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented    in    the   materials

before   this     court    and    argument       would   not   aid   the    decisional

process.

                                                                              AFFIRMED




                                           2